             Case 1:21-cv-04610-AKH Document 32 Filed 08/17/21 Page 1 of 1




                                                                                              767 Fifth Avenue
                                                                                      New York, NY 10153-0119
BY ECF                                                                                     +1 212 310 8000 tel
                                                                                           +1 212 310 8007 fax

                                                                                               Eric S. Hochstadt
August 16, 2021                                                                                +1 (212) 310-8000
                                                                                        eric.hochstadt@weil.com
Hon. Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: News Corp. v. CB Neptune Holdings, LLC et al., No. 21 Civ. 04610 (AKH)
    Request to File Under Seal and Maintain Limited Redactions

Dear Judge Hellerstein:

Pursuant to Rule 4.B.ii. of your Honor’s Individual Rules (“Individual Rules”), I write on behalf of
Defendants CB Neptune Holdings, LLC and CB Neptune Promotions Inc. (collectively, “Neptune”) to
respectfully request that the Court order the sealing of an unredacted version of Neptune’s Reply
Memorandum of Law in Support of Their Motion to Compel Arbitration and, in the Alternative, Their
Motion to Dismiss (the “Brief”). A public redacted copy of the Brief is being filed on the docket in
connection with this sealing request.

Neptune seeks to redact only the specific financial dollar adjustment figures that Neptune had also
previously redacted in its opening motion. Neptune incorporates by reference all arguments made in
support of its previous Letter-Motion to Seal (see ECF No. 15), which was made with News Corporation’s
consent and was granted by this Court (see ECF No. 25). Neptune respectfully requests that this Court
enter an Order: (1) sealing the unredacted version of the Brief, and (2) maintaining the limited redactions
of the publicly filed version of the Brief. News Corporation consents to sealing here as well.

If this request is acceptable to Your Honor, a So Ordered line is included for the Court’s convenience.

Respectfully submitted,
s/ Eric S. Hochstadt
Eric S. Hochstadt

cc: All counsel via ECF

SO ORDERED:
                17 2021
Dated: August ___,                                            /s/ Alvin K. Hellerstein
                                                             ______________________________
                                                                Honorable Alvin K. Hellerstein
                                                                   U.S. District Court Judge
